ORDER
PER CURIAM.
J. Russell Jones, Jr., d/b/a Mirage Motor Co. (Jones) appeals the trial court’s order overruling his motion to set aside the judgment entered in favor of David Walls (Walls). Jones argues the trial court erred in overruling his motion to set aside the judgment because he satisfied the requirements under Rules 74.03 and 74.06.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).